IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0833
                              Filed August 18, 2021



IN THE INTEREST OF T.M., M.M. and D.M.,
Minor Children,

B.B., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Mary L. Timko,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to three children.

AFFIRMED.



      Dean A. Fankhauser of Vriezelaar, Tigges, Edgington, Bottaro, Boden &

Lessman, L.L.P., Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Lori J. Kolpin, Aurelia, for minor children.




      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                           2


MULLINS, Presiding Judge.

          A mother appeals the termination of her parental rights to three children. 1

The mother argues the juvenile court erred in finding the children could not be

returned to her care and that termination was in the best interests of the children.

I.        Background Facts and Proceedings

          In the summer of 2019, the mother left the two older children in the care of

the maternal grandmother so she could focus on obtaining housing for the family

in the Omaha, Nebraska area. She later left the youngest child in the maternal

grandmother’s care as well.        This family came to the attention of the Iowa

Department of Human Services (DHS) in August, following a report that the family

was homeless and the children were left with a caregiver while the mother

consumed methamphetamine.           DHS sought removal of the children from the

mother’s custody, and the court ordered placement to continue with the maternal

grandmother. The children were adjudicated in need of assistance in March 2020,

pursuant to Iowa Code section 232.2(6)(c)(2), (g), and (n) (2019).

          Throughout the course of proceedings, the children have been placed in the

home of the maternal grandmother and her husband. The children are thriving in

that placement. The mother and father have consistently chosen to reside in other

areas of the state, approximately one and one-half hours away from the children.

Because of the distance, visits have not always been consistent, but they have

fostered a loving bond between the mother and the children. The mother testified

at the termination hearing that she did not want to relocate to the same town as



1    The father’s rights were also terminated. His appeal was dismissed.
                                           3


the children’s placement because the friends she had in the area were the

community that supported her prior drug use and the town did not have adequate

schools for the children or entertainment activities.

       The mother submitted to court-ordered mental-health and substance-abuse

evaluations and completed some treatment. She provided positive drug tests for

methamphetamine in November and December 2019; February, April, and

November 2020; and April 2021. The positive results in early 2020 are particularly

problematic because the mother was pregnant with a child born in May of that year,

who is not subject to these proceedings. The mother contested the April 2021

results but had no explanation for the allegedly inaccurate results. She guessed it

was due to a thyroid medication she was prescribed but does not take. Throughout

this case, the mother has minimized the impact drug use has had on her life. She

testified the children were removed from her care due to homelessness and only

indicated drug use “may have been a factor” when asked directly.

       Petitions for termination of the mother’s parental rights were filed in January

2021. The State sought termination pursuant to Iowa Code section 232.116(1)(l)

(2021) for all three children, (f) for the oldest two children, and (h) for the youngest

child. Following hearings on February 25 and May 6, 2021, the court terminated

the mother’s parental rights on all grounds and found termination was in the

children’s best interests.

II.    Standard of Review

       We review terminations of parental rights de novo. In re M.W., 876 N.W.2d

212, 219 (Iowa 2016). “We are not bound by the juvenile court’s findings of fact,

but we do give them weight, especially in assessing the credibility of witnesses.”
                                         4

In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Our review examines whether the

State proved the grounds for termination by clear and convincing evidence. Id.

“Evidence is ‘clear and convincing’ when there are no ‘serious or substantial

doubts as to the correctness [of] conclusions of law drawn from the evidence.’” Id.

(quoting In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)). Our primary concern is

the best interests of the children. C.B., 611 N.W.2d at 492.

III.   Discussion

       The mother’s parental rights were terminated pursuant to Iowa Code

sections 232.116(1)(f), (h), and (l). “On appeal, we may affirm the juvenile court’s

termination order on any ground we find supported by clear and convincing

evidence.” D.W., 791 N.W.2d at 707. Section 232.116(1)(f) and (h) are related

and diverge only on the age of the child at issue and how long that child has been

removed from parental care. Section 232.116(1)(f) requires that,

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Section 232.116(1)(h) requires that,

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
                                           5


                 (4) There is clear and convincing evidence that the child
          cannot be returned to the custody of the child’s parents as provided
          in section 232.102 at the present time.

The mother does not contest the first three elements of either ground on appeal.

The mother argues there is not clear and convincing evidence the children could

not be returned to her care because “there is little evidence that [she] . . . used

illegal substances around the children, or that any such use impacted her ability to

care for the safety and welfare of the children.”

          The mother’s argument is supported by the fact that she has another child

who was not adjudicated in need of assistance, but is instead involved with DHS

on a voluntary basis. The mother also argues that a 2019 substance-abuse

evaluation determined her “methamphetamine use disorder” was diagnosed as “in

early remission.” However, the record also reveals that since the time of the 2019

substance-abuse evaluation, the mother has provided multiple samples that tested

positive for methamphetamine and used the substance while pregnant with her

youngest child. She also admitted to using methamphetamine during a period of

stress due to college final exams and COVID-19 testing. We also note that this is

not the first time this mother has come to the attention of DHS. The children were

adjudicated in need of assistance due to the mother’s use of substances and

homelessness in 2013. Even at the time of the termination hearing, the mother

struggled to admit that substance abuse led to both DHS interventions with her

family.

          “Our legislature has carefully constructed a time frame to provide a balance

between the parent’s efforts and the child’s long-term best interests.” D.W., 791

N.W.2d at 707. The children were removed from the mother’s care in August 2019
                                          6


and had not been returned for any trial placement by the last day of the termination

hearing in May 2021. The mother contests the results of some of her drug tests,

insists that she never tampered with sweat-patch testing, and was unable to enter

the testing site due to closure on at least one occasion. Yet, her repeated positive

tests for her drug of choice, methamphetamine, are telling. This is not the first time

the mother left her children in the care of the maternal grandmother for an extended

period of time. The children now reside in that home and are happy, healthy, and

thriving. The grandmother intends to maintain safe communication with the mother

to enable the children to build a meaningful relationship with the sibling still in the

mother’s care. These children deserve permanency now. We will not deny it to

them any longer. We find the State proved the grounds for termination pursuant

to section 232.116(1)(f) and (h) by clear and convincing evidence.

       The mother also argues that termination of her parental rights is not in the

best interests of the children. “When we consider whether parental rights should

be terminated, we ‘shall give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” M.W., 876

N.W.2d at 224 (quoting Iowa Code § 232.116(2)). The maternal grandmother has

provided a consistent home for the children for approximately two years as of the

time of this opinion and has stated she is willing to adopt. The children have

adjusted to the grandmother’s home and the community. The record is clear that

the best option to ensure the “physical, mental, and emotional condition and needs

of the child[ren]” is to terminate the mother’s parental rights. Id.
                                           7


IV.    Conclusion

       We find that the State proved the grounds for termination pursuant to

section 232.116(1)(f) and (h) by clear and convincing evidence. We also find that

termination is in the best interests of the children.

       AFFIRMED.




\